

116 HR 4700 IH: Pipeline Safety Act of 2019
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4700IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Upton (for himself, Mr. Walden, Mr. Latta, Mrs. Rodgers of Washington, Mr. Flores, Mr. McKinley, Mr. Duncan, Mr. Olson, Mr. Kinzinger, Mr. Bucshon, Mr. Griffith, Mr. Walberg, Mr. Mullin, Mr. Hudson, Mr. Johnson of Ohio, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, to reauthorize pipeline safety programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Pipeline Safety Act of 2019. 2.Authorization of appropriations (a)Operational expensesThere are authorized to be appropriated to the Secretary of Transportation for the necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration the following amounts:
 (1)$24,215,000 for fiscal year 2020. (2)$24,941,450 for fiscal year 2021.
 (b)Gas and hazardous liquidSection 60125(a) of title 49, United States Code, is amended— (1)in paragraph (1), by striking subparagraphs (A) through (D) and inserting the following:
					
 (A)$160,800,000 for fiscal year 2020, of which $10,000,000 shall be expended for carrying out such section 12 and $60,000,000 shall be expended for making grants; and
 (B)$165,624,000 for fiscal year 2021 of which $10,000,000 shall be expended for carrying out such section 12 and $61,800,000 shall be expended for making grants.
						; 
 (2)in paragraph (2), by striking subparagraphs (A) through (D) and inserting the following:  (A)$25,000,000 for fiscal year 2020, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants; and
 (B)$25,000,000 for fiscal year 2021, of which $5,000,000 shall be expended for carrying out such section 12 and $9,000,000 shall be expended for making grants.
						; and
 (3)in paragraph (3), by striking $8,000,000 for each of fiscal years 2017 through 2019 and inserting $9,000,000 for each of fiscal years 2020 through 2021. (c)Emergency response grantsSection 60125(b)(2) of title 49, United States Code, is amended by striking $10,000,000 for each of fiscal years 2012 through 2015 and inserting $12,000,000 for each of fiscal years 2020 through 2021.
 (d)Pipeline safety information grants to communitiesSection 60130(c) of title 49, United States Code, is amended by striking section 2(b) of the PIPES Act of 2016, the Secretary shall expend $1,500,000 for each of fiscal years 2016 through 2019 to carry out this section and inserting section 2(a) of the Pipeline Safety Act of 2019, the Secretary shall expend $2,000,000 for each of fiscal years 2020 through 2021 to carry out this section.
 (e)State damage prevention programsSection 60134(i) of title 49, United States Code is amended by striking $1,500,000 for each of fiscal years 2012 through 2015 and inserting $2,000,000 for each of fiscal years 2020 through 2021. (f)One-Call notification programsSection 6107 of title 49, United States Code, is amended by striking $1,058,000 for each of fiscal years 2016 through 2019 and inserting $2,000,000 for each of fiscal years 2020 through 2021.
			3.Pipeline safety workforce development
			(a)Direct hire authority for Pipeline and Hazardous Materials Safety Administration
 (1)AuthorityThe Administrator of the Pipeline and Hazardous Materials Safety Administration may appoint qualified candidates to positions described in paragraph (2) without regard to sections 3309 through 3319 of title 5, United States Code.
 (2)ApplicabilityThe authority under paragraph (1) applies with respect to candidates for any position that would likely allow increased activities relating to pipeline safety, as determined by the Administrator.
 (3)TerminationThe authority to make appointments under this subsection shall not be available after September 30, 2021.
 (b)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter through calendar year 2021, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall submit to Congress a report on the efforts of the Administration to hire women, minorities, and veterans as inspectors since January 1, 2012.
			